      CASE 0:19-cv-02735-JRT-HB Document 35 Filed 04/15/20 Page 1 of 1


                                          CJC
                            CONSUMER JUSTICE CENTER, P.A.
                                          367 Commerce Court
                                     Vadnais Heights, MN 55127
                                      Telephone: (651) 770-9707
                                       Facsimile: (651) 704-0907
                        Internet Address: http://www.consumerjusticecenter.com


                                           April 15, 2020
Via ECF

The Honorable Chief Judge John R. Tunheim
United States District Court
15 U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

      Re:    Pederson et al v. Donald J. Trump
             Our File No.: 11500
             COURT FILE NO.: 19-cv-02735-JRT-HB

Dear Chief Judge Tunheim:

       I am one of the attorneys representing the Plaintiffs in the above-captioned matter.
The parties have completed briefing on Defendant’s Motion to Dismiss/Compel
Arbitration and the hearing is set for April 27, 2020. In accordance with the prior
instructions from Your Honor’s chambers, Plaintiffs submit the attached recent cases
from the U.S. Court of Appeals, Second Circuit entitled Duran v. La Boom Disco, Inc.,
2020 WL 1682773 (2nd Cir. April 7, 2020) and another one from this District entitled
Engen v. Grocery Delivery E-Services, 19-cv-2433 ECT/TNL, 2020 WL 1816043 (D.
Minn. April 10, 2020). These Telephone Communication Protection Act (TCPA) cases,
while not binding on this Court, provide additional analysis supporting Plaintiffs’
position on the ATDS issues raised in the aforementioned Motion.

      Thank you for considering this supplemental case law.

                                                                                     Very truly yours,

                                                                                     s/Thomas J. Lyons Jr.
                                                                                     Thomas J. Lyons Jr.
TJR/aw
Enclosures
Cc: All Counsel of Record (Via ECF)




                                     A Law Firm Protecting the Rights of Consumers
